Citation Nr: 0306805	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  99-200 02A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his mother.


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to July 
1974.

Service connection for schizophrenia was originally denied by 
the RO in an unappealed rating decision of August 1986.  In a 
decision of June 1992 the Board of Veterans Appeals (Board) 
found that new and material evidence had been submitted to 
reopen the veteran's claim for service connection.  Following 
a remand to the RO, the Board denied service connection for 
schizophrenia in a July 1995 decision.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
which affirmed the Board's decision in January 1997.

This comes before the Board from a September 1999 rating 
decision by the RO that found that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for schizophrenia.  In September 2001 the 
veteran appeared and gave testimony at a hearing before a 
member of the Board in Washington, D.C.  A transcript of that 
hearing is in the claims folder.  The Member who conducted 
the September 2001 hearing subsequently left the Board.  The 
veteran was informed of this development in a December 2001 
letter and was also informed of his right to offer testimony 
at an additional Board hearing if he so desired.  In January 
2002, the veteran responded that he did not desire another 
Board hearing.

In an April 2002 decision the Board found that new and 
material evidence was submitted to reopen the veteran's claim 
for service connection for schizophrenia.  The Board has 
completed additional development on the claim of entitlement 
to service connection for schizophrenia pursuant to authority 
granted by 67 Fed. Reg. 3009, 3104 (January 23, 2002) (to be 
codified at 38 C.F.R.§ 19.9(a)(2).  A 903(b) notice letter 
dated February 2003 was issued informing the veteran of new 
evidence obtained concerning his appeal, namely, a January 
2003 VA mental disorders examination.  


FINDINGS OF FACT

1.	 All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.	The veteran's schizophrenia began in service.  


CONCLUSION OF LAW

The veteran's schizophrenia was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West  2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Since the Board is granting 
the veteran's claim, the appellant does not require further 
assistance to substantiate that claim.


Factual Basis

The service medical records revealed treatment in October 
1973 for complaints that included nervousness, shakiness, 
sleeping difficulties, and worries about his mother.  The 
impression was anxiety with mild depression.  The examiner's 
impression was that the veteran exhibited "questionable 
psychotic behavior patterns." The veteran was prescribed 
Librium. After a subsequent period of observation and 
evaluation to determine his qualifications for conscientious 
objector status, it was noted that he suffered from "no 
severe mental or emotional illness."  A diagnosis was 
rendered of inadequate personality, severe, existing prior to 
service.  It was recommended that the veteran be discharged 
from service due to unsuitability on the basis of a character 
disorder.  The veteran's June 1974 examination prior to 
service discharge noted normal psychiatric findings.

On a VA physical examination in September 1975 there was a 
notation of depression.  Normal insight and orientation were 
reported.  No psychiatric diagnosis was rendered.  

No abnormal psychiatric findings were reported on a November 
1976 VA physical examination.

In an August 1977 letter, Peter A Moskovitz, M.D., reported 
that during an evaluation for back problems the veteran 
appeared depressed and angry, which could be consistent with 
a debilitating and discomforting illness of a year and a half 
duration.  In a letter dated in December 1978, this physician 
reported that the veteran had been referred to a psychiatric 
hospital and had received a diagnosis of schizoid paranoid 
reaction.

An outpatient clinical record from a psychiatric hospital 
dated in December 1978 indicates that the veteran reported 
signs and symptoms of delusions and suicidal ideation since 
1976.  In a discharge note dated in April 1982 it was 
reported that the veteran came to the facility in 1978 
because he was under a lot of pressure.  Reference was made 
to marital problems and a borderline personality disorder.  
At the time of discharge from outpatient treatment it was 
reported that the veteran showed no evidence of major mental 
illness.

The veteran was hospitalized at a VA medical facility in May 
1986 with symptoms that included hearing voices since the 
previous December.  It was reported that he had been treated 
in 1979, and had received a diagnosis of schizophrenia.  At 
the time of discharge from the current hospitalization the 
diagnoses were schizophreniform reaction and alcohol abuse in 
remission.

After a VA psychiatric examination conducted in July 1986, 
the final diagnoses were alcohol dependence, in remission, 
from history; schizophreniform disorder, in remission; and 
atypical personality disorder.

In a June 1988 letter, Stephen Rojcewicz, M.D., reported that 
the veteran had symptoms of a borderline personality 
disorder, which were similar to schizophrenia.  He also said 
that it was quite common for those with a borderline 
personality disorder to have acute episodes of psychosis 
identical to the symptoms of schizophrenia.

In August 1988, Phyllis A. Appel, M.D., reported that the 
veteran had been receiving treatment through a county health 
department since July 1986, and that his current diagnosis 
was paranoid schizophrenia.

Also in August 1988, Lawrence A. Brain, M.D., reported that 
he had evaluated the veteran at the request of a workers 
compensation program.  Following evaluations conducted in 
January and February 1986, the diagnoses were paranoid 
schizophrenia and alcoholism.

At a hearing held at the Board in January 1990, the veteran 
testified that he first began having psychiatric problems in 
1973, and first began hearing voices in approximately 1977 or 
1978.

In a February 1991 letter a VA psychiatrist reported that the 
veteran had a diagnosis of paranoid schizophrenia.  He also 
said that the veteran had had impaired mental health since 
1973.  In a subsequent statement this physician reported that 
the onset of the veteran's symptoms to 1973 when the veteran 
reported he had an intense religious conflict and 
hallucinations.  It was also reported that the veteran 
reported that he had had a full field visual hallucination 
and other hallucinatory images.

A November 1992 clinical record from a private physician 
indicates that symptoms of chronic schizophrenia made it 
impossible for the veteran to tolerate the social environment 
in a homeless shelter.

In a May 1998 clinical note a VA physician indicated that the 
veteran had been his patient since 1997, when veteran had 
been severely psychotic.  He said that the veteran reported 
an inservice psychotic episode although his psychotic 
symptoms were not reported to medical personnel at that time.  
In particular, the veteran reported that he saw an angel in 
1973 and he also reported an episode during 1974 in which he 
believed that external forces were causing boils on his scalp 
by electrical means.  The doctor said that he believed that 
the veteran's schizophrenia had its onset when he first 
experienced psychotic symptoms during service.

Additional VA clinical records reflect treatment in the late 
1990s for psychiatric symptoms and problems with substance 
abuse.

During the veteran's September 2001 Board hearing he said 
that he first received post-service treatment for his 
psychiatric disorder in 1978, but had been experiencing 
psychiatric symptoms since 1974.  The veteran's mother 
testified that she knew the veteran was not thinking or 
feeling in a normal manner when he returned home from 
service, and she had recommended that he see a doctor.

In January 2003, the veteran was medically examined for VA 
purposes.  The veteran's presented with blunt affect and 
depressed mood with impaired memory.  The veteran reported no 
current hallucinations and noted that he suffered from 
insomnia and panic attacks when on medication.  The veteran 
was observed to be delusional when not on medication.  The 
veteran's judgment and insight were reported as poor and he 
was negative for any suicidal or homicidal ideation.  The 
examiner's Axis I diagnosis was paranoid schizophrenia with 
an assigned Global Assessment of Functioning score of 50.  

The examiner concluded that it was not likely that the 
veteran's current psychiatric disability, paranoid 
schizophrenia, had its onset in service, within one year of 
after service, or was due to a disease or injury in service.  


Analysis

Service connection may be established for a disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303, 3.304.  Disability that is proximately due to 
or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected. 38 
C.F.R. § 3.310 (2002). Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service. 38 C.F.R. §§ 3.307, 3.309.  Psychoses are chronic 
diseases with a presumptive period of one year. 38 C.F.R. §§ 
3.307, 3.309.

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that it is the responsibility of the Board to determine 
the probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  The Court has also held 
that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The evidence against the veteran's claim includes the June 
1988 letter in which a private physician found that the 
veteran had a borderline personality disorder rather than 
schizophrenia.  Personality disorders are not diseases or 
disabilities for purposes of service connection.  38 C.F.R. 
§§ 3.303(b), 4.127 (2002).  However, all of the medical 
evidence subsequent to that letter is to the effect that the 
veteran's current disability is paranoid schizophrenia.  
Therefore, the preponderance of the evidence is that the 
veteran has a current acquired psychiatric disability.

Other evidence against the veteran's claim consists of the 
opinion obtained on the January 2003 VA examination.  
However, the examiner gave no rationale for his finding that 
there was no nexus between the veteran's current disability 
and service.  Thus it is of limited probative value.  Bloom.

The evidence in favor of the veteran's claims are his own 
report of symptoms in service, the service medical record 
showing that he was found to have "questionable psychotic 
patterns," and the May 1998 opinion of the VA examiner.  The 
May 1998 opinion appears to have been the result of the 
consideration of an accurate history, and did contain a 
rationale for the conclusions reached.

Thus, the Board finds that the opinion of the VA physician in 
May 1998, when considered in conjunction with the veteran's 
statements and history, to be of the greatest probative 
value.  Therefore, the Board, after careful review of all the 
medical opinions of record, as well as the report of some 
psychotic episode in service, finds the preponderance of the 
evidence in favor of the veteran's claims.  


ORDER

Entitlement to service connection for schizophrenia is 
granted.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

